[Cite as DaSilva v. DaSilva, 2019-Ohio-2787.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY



PAULO DASILVA,                                   :

       Appellee,                                 :      CASE NO. CA2018-08-172

                                                 :            OPINION
   - vs -                                                      7/8/2019
                                                 :

MARTHA DASILVA,                                  :

       Appellant.                                :




              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                        DOMESTIC RELATIONS DIVISION
                            Case No. DR2003-08-0904



The Lampe Law Office, LLC, M. Lynn Lampe, Hanna B. Haddad, 9277 Centre Pointe Drive,
Suite 100, West Chester, Ohio 45069, for appellee

Martha DaSilva, 7064 West Hamilton Place Drive, Apartment 1220, Liberty Township, Ohio
45069, pro se



        PIPER, J.

        {¶ 1} Appellant, Martha DaSilva ("Mother"), appeals a decision of the Butler County

Court of Common Pleas, Domestic Relations Division, modifying shared parenting and

naming appellee, Paulo DaSilva ("Father"), residential parent.

        {¶ 2} The parties were married and had a child. The couple later divorced and

shared custody according to a shared parenting plan. However, both moved to modify the
                                                                                   Butler 2018-08-172

shared parenting plan after Mother accepted a job in Seattle, Washington and wanted to take

the child with her. A magistrate considered the multiple motions filed by both parties

regarding the modification of shared parenting, held a hearing over multiple days, and

interviewed the child in camera.

       {¶ 3} The magistrate named Father residential parent and ordered that Mother not

take the child to Seattle with her. The magistrate also determined Mother's child support

obligation given the change in parenting orders. Mother filed objections to the magistrate's

decision, which were overruled by the trial court because Mother failed to file a transcript of

the hearing. Mother appeals the trial court's order, raising several assignments of error for

our review.

       {¶ 4} Mother's assignments of error ask this court to review factual determinations of

the domestic relations court, yet she has failed to file a transcript of the hearing with this

court. According to App.R. 9(B)(3), the appellant has the burden to order a written transcript

for this court to use in our review of the lower court's decision. App.R. 9(B)(4) provides that

"if the appellant intends to present an assignment of error on appeal that a finding or

conclusion is unsupported by the evidence or is contrary to the weight of the evidence, the

appellant shall include in the record a transcript of proceedings that includes all evidence

relevant to the findings or conclusion."1

       {¶ 5} Mother alleges "bullying, discrimination, hostility," bias, and prejudice against

her by the magistrate and trial court, abuse of discretion by the magistrate and trial court

regarding their decisions, as well as misapplication of law given the facts and circumstances

of her relationship with the child and the child's relationship with Father. However, this court



1. Although Mother urges that we make an exception in her case, the word "shall" is mandatory because the
transcript is crucial in deciding the issues raised. Brown v. Brown, 12th Dist. Madison No. CA2008-08-021,
2009-Ohio-2204.


                                                   -2-
                                                                                          Butler 2018-08-172

is unable to review any of Mother's alleged errors without a transcript.2 Unfortunately for

Mother, meaningful appellate review does not permit simply accepting one party's

unsupported interpretation of the testimony and evidence as the only valid interpretation.

When the portions of a transcript necessary for resolution of assigned errors are omitted from

the record, a reviewing court has nothing to pass upon and thus the court has no choice but

to presume the regularity of the lower court's proceedings and affirm. Spicer v. Spicer, 12th

Dist. Butler No. CA2005-10-443, 2006-Ohio-2402, ¶ 5. Mother's assignments of error are

therefore overruled.

        {¶ 6} Judgment affirmed.


        RINGLAND, P.J., and S. POWELL, J., concur.




2. Mother gave notice that there would be no transcript filed according to this court's Loc.R. 5(A). However, the
act of filing notice does not change the well-settled law that an appellate court cannot determine whether the
findings and orders of the trial court were an abuse of discretion without reviewing the proceedings that led to the
trial court's decision. Lightning Rod Mut. Ins. Co. v. Gayheart, 12th Dist. Fayette No. CA99-09-027, 2000 Ohio
App. LEXIS 2052 (May 15, 2000).
                                                        -3-